 158DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDNorth Dixie Truck&Trailer,Cal's Trucking, Incand Roeder Cartage Company,IncandTeamstersLocal Union No 908,a/w InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,AFL-CIO iCase 8-CA-20136September 30 1988DECISION AND ORDERBY MEMBERSJOHANSEN, CRACRAFT ANDHIGGINSOn April 26 1988 Administrative Law JudgeMarvin Roth issued the attached decision The Respondent filed exceptions and a supporting brief 2The National Labor Relations Board has delegated its authority in this proceeding to a threemember panelThe Board has considered the decision and therecord in light of the exceptions and a supportingbrief and has decided to affirm the judge s rulingsfindings 3 and conclusions and to adopt the recommended OrderORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent North DixieTruck & Trailer Cal s Trucking Inc and RoederCartage Company IncLima Ohio its officersagents successors and assigns shall take the actionset forth in the OrderOn November 1 1987 the Teamsters International Union was readmilted to the AFL-CIO Accordingly the caption has been amended toreflectthat changeThe Respondent has requested oral argument The request is deniedas the record exceptions and brief adequately present the issues and thepositions of the parties3 The Respondent has excepted to some of the judge s credibility findrags The Board s established policy is not to overrule an administrativelaw judge s credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWallProducts 91 NLRB 544 (1950) enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findingsPaul C Lund Esqfor the General CounselThomas J Gibson EsqandPatrick J Johnson LsqofToledo Ohio for the RespondentsMr Jerry Rhinockof Lima Ohio for the ChargingPartyDECISIONSTATEMENT OF THE CASEMARVIN ROTH Administrative Law Judge This casewas heard at Lima Ohio on 18 November 1987 1 The'All dates are for 1987 unless otherwise indicatedcharge was filed on 29 May by Teamsters Local UnionNo 908 a/w International Brotherhood of TeamstersChauffeursWarehousemen and Helpers of America (theUnion) The complaint which issued on 13 July allegesthatNorth Dixie Truck & Trailer Cal s Trucking Incand Roeder Cartage Company Inc (respectively NorthDixieCal s and Cartage and collectively the Companyor Respondents) violated Section8(a)(1) and(3) of theNationalLabor Relations Act The gravamen of thecomplaint isthat the Company allegedly discharged employeesRichard Roeder and Gary Joseph because oftheir union activities and engaged in unlawful interrogation threats of reprisal surveillance and creating the impression of surveillanceThe Company s answer deniesthe commission of the alleged unfair labor practices Allpartieswere afforded full opportunity to participate topresent relevant evidence to argue orally and to filebriefsThe General Counsel and the Company each fileda briefOn the entire record in thiscase2 andfrom my observation of the demeanor of the witnesses and having considered the briefs and argument of the parties I make thefollowingFINDINGS OF FACTITHE BUSINESSOF THE COMPANYNorth Dixie a sole proprietorship and Cal s and Cartageeach an Ohio corporationmaintaina commonoffice and place of busines. in Lima Ohio North Dixieis engaged in the service and repair of trucks and trailersCal s is engaged in interstate and intrastate transportationof freight and Cartage is engaged in interstateand intrastate transportation of liquid chemicals In their respective operationsCal s and Cartage each annually derivegross revenues in excess of $50 000 from interstate transportation of freight and commodities and North Dixieannually provides services valued in excess of $50 000for other enterprises that are directly engaged in interstate commerceIt isundisputed that North Dixie Cal sand Cartage are commonly owned operated and controlledhave a common labor policy and constitute asinglebusiness enterpriseand asingle employer or jointemployer within the meaning of the Act It is also undisputed and I so find that Respondents are employers engaged in commerce within the meaning of Section 2(6)and (7) of the ActIITHE LABOR ORGANIZATION INVOLVEDThe Unionis a labor organization within the meaningof Section2(5) of the ActIIITHE ALLEGED UNFAIR LABOR PRACTICESThe General Counsel presented uncontroverted evidence concerning the Union s organizational campaignand the Company s response including alleged interrogation threats surve llance and creating the impression ofsurveillanceAs will be discussed the facts establishedby that testimony are to a considerable extent dispositiveErrors in the transcript have been noted and corrected291NLRB No 21 NORTH DIXIE TRUCK & TRAILER159of the allegations that Richard Roeder and Gary Josephwere discriminatorily dischargedCalvinRoeder ispresidentand principalowner of theCompanyHe has andstilldoes employ members of hisfamily In FebruaryDanaRoether Calvin Roeder s sonin law was working for Cartage as a truckdriver andRichard Roeder Calvin s brotherwas working as a mechanic for North Dixie (Because ofthe similarity oridentity of surnamesI shall sometimesrefer to CalvinRoederRichard Roeder andDanaRoether by theirfirst names) During the week of February 16 there wastalk of unionorganization among theemployees at theCompany s Lima facility The Union scheduled a meeting for employees for Saturday February 21 at 11 amat a union hall inLima On Friday February 20 between 5 and 6 p in Richard went to the shop foreman sofficewith his worksheets before leaving work for thedayRichard previously told other employees that hewould attendthe union meetingHe overheard part oftwo telephone conversations involving Cartage ChiefDispatcher and Safety Coordinator Roy Alexander whoisundisputedly a supervisor within the meaning of theAct The telephone rang and Alexander answered HesaidOkay thank you I will notify Cal right awayAlexander then madea callHe saidCal this is Roy Ijust heard of a union meeting for tomorrow morningAfter further conversationAlexander saidI 11 explainthe rest of it to you when you get hereAbout 6 p inafterRichard leftDana came into the dispatch officefrom a run Alexander asked if he knew about the unionmeetingDana admitted that he did Alexander asked ifhe was going to attend Dana answered that he wouldprobably go that It s a free countryAlexander repliedthatCal would close the doors before he would let aunion inandthatwe all knew that (The quotedwords were Alexander s) Alexander said that theywould just start a bunch of troubleAlexander askedhow many drivers were going to the meeting Dana answered that he did not know Also during the sameperiod of time (5 to 6 p m) driver Gary Joseph called inabout a dispatch Alexander asked if he knew about theunion meetingJoseph answered that he did AlexanderrepliedWell you know you guys are starting a bunchof trouble Cal s going to close the doorsThe foregoing findingsare based on the testimony of RichardDana and Joseph Alexander was presented as a company witness but did not testify concerning these mattersThe next morning some 8 to 13 employees went to theunion meetingincluding Don Armer (who evidently iristiated theunion campaign)JosephDana and RichardUnionBusinessAgent Jerry Rhinock was late and themeeting eventually started about 11 45 a in In the meantime the employees went across the street to a carryoutAs they werestandingin the parking lot they saw Alexander drive by with another person On Monday February 23 Alexander asked Dana if he saw Alexander in theparking lotDana answered that he saw him drive byAlexander replied that he and CalsmanagerWilliamRussell(also a supervisor)sat in theparking lot to seewho went to the union meeting Alexander did not testsfy about the matter on his direct examination On crossexaminationby the General Counsel (over the objectionof company counsel)Alexander testified that he andRussell knew there wouldbe a unionmeeting that theydrove by the union hall and saw a few of the employeesthere and that he (Alexander) went because he was cusous to see who was thereThe employees who were present at themeetingsigned unionauthorization cards and Joseph took additional cards with him The next day (Sunday February22)Dana s wife told him that her mother told her thatCalvin thought Dana started the union talk Dana wentto Calvin s home andexplainedthat he did not start theunion campaignCalvin answered that he was taking allthatwith a grain of salt (i e that he was skeptical ofsuch denials)Calvin pulled out a sheet of paper with alistof names and proceeded to read them off one byone askingDana if each was presentat the union meetingDana confirmed that all those named werepresentCalvin made remarks concerning some of those namedHe said that he was hurt because Dana was presentHe said that it also hurt him that Don Armer went because they had gone hunting together He said that hewas also hurt by Joseph s presence because he had donea lot for Gary over the yearsAs for his brother Richand he said that Dick had been a thorn in his side sincehe had been there and he was going to takecare ofhimCalvin added that he knew who the troublemakerswere and would take care of them The foregoing findingsconcerning the event of February 22 are based onDana s testimony Calvin was not presentedas a company witnessHe was called to testify by the GeneralCoansel concerning other matters I reject the Company s argument (Br 15) that the February 22 conversationshould be disregarded as being just a friendly family conversation that could not possibly have any bearing on themerits of this case As indicated Calvin employed members of his family Calvin also felt free to fire familymembers when he was so inclined He fired his brotherRussell in 1986 he fired Richard on February 23 and hefired Dana on March 19 3 It is evident that when it cameto the business Calvin dealt with his family at arm slengthDana was an employee entitled to the protectionof the ActSee Laborers Local 282 (Millstone Construction)236 NLRB 621 640-641 (1978) Under the Act theFebruary 22 conversation should be considered in thesame manneras any other conversation between an employer and employee I find in light of the evidence discussed above that Calvin instructed Supervisors Alexander and Russell to spy on the unionmeeting andidentifythose employees who attended the meeting that the supervisors did so and furnished Calvin with a list of thenames of the employees who attended the meeting andthat Calvin did so in order to intimidate the employeesand obtain information in order to retaliate against theemployees In the context of the February 22 conversationwhich concerned the union meeting Calvin s expressed anger at those who attended the meeting and hisexpressed intent to punish the troublemaker.,Ifind'Some testimony was introduced concerning the circumstances inwhich Russell and Dana wereterminatedHowever their discharges arenot at issue in this case and I have not made any findings on the recordfor their terminations 160DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthat Calvin threatened to take care of Richard becauseof his union activity and not because of his work performance and that Calvin s threat may properly be considered as evidence indicating the real reason for Richand s subsequent dischargeOn Monday February 23 Richard was at work whenhe was summoned to Calvin s office Calvin said I hearyou don t like working hereRichard did not answerCalvin then declared that from your appraisal it has notimprovedand that you re firedCalvin did not showRichard anyappraisalRichard was not aware of anyactual or ostensible current appraisal and was not shownany such appraisal until he subsequently applied for unemployment compensation (On January 19 Shop Foreman Thomas Eickholt gave Richard a written appraisalwhich will be discussed )That same day when Dana came in from a run ChiefDispatcher Alexander told him that the shit hit thefanthat there would be a safety meeting on Saturdayand that the Company would be making changes including two manningdriversAlexander subsequently toldDana that the Company would be making these changesbecause of the Union Two manning is a system that isusually used for a hot load (i e one that must runcontinuously and would not allow time for the driver tostop for sleep) Two driversare assignedto the truck sothat one can sleep in the truck while the other drivesThe drivers do not like this system because their pay isdivided (i e the drivers divide their mileage loadingand unloading pay) The Company also uses two driversfor training runs In thesesituationsan experienceddriver isassignedto a run with a new driver who although qualified to drive the truck may not be familarwith loading and unloading procedures (e gwith liquidchemical loads)As will be discussed the testimony is indispute concerning the manner of pay on these runs andwhether they constitute two manningThe safetymeeting wasconducted on February 28 asscheduledThe drivers were not required to be presentat the meetingand Gary Joseph chose not to attendDana was present and testified concerning the meetingCalvin waspresent andaddressed the employees Alexander told the employees that the Company was goingto start two manning One employee asked if the driverswere required to accept a two man run Alexander answeredNo if you don t accept your two man run youjust probably won t work the dayAlexander testifiedthat the employees were told that the Company had totrain four new drivers because it anticipated new businessHe testified that the Company also discussed insurance and the purchase of new equipment However Alexander did not deny Dana s testimony concerning themeeting orAlexanders prior statementsI credit Dana Ifind inlight of his testimony that the Company initiatedtwo manning in reprisalfor the employees union activity and that the Company led the drivers to believe thatthey were not required to accept a two man run butwould at most lose a day s workThe Company fired Dana on March 19 Dana testifiedthat at that time Alexander told him that he was fired because he went to the unionmeeting andthat the employees wereall gettingtheir just dessertsDana s testimony is uncontradicted and I credit his testimony AsindicatedDana s discharge is not an issue in this caseHowever I find that Alexander s statement may properly be considered as evidence on the discharges of Richand and Joseph which areat issueI find that the Company by Alexander violated Section 8(a)(1) of the Act by threatening Dana and Josephwith plant closure if the employees chose a union astheir representativeAlexander did not make a carefullyphrased prediction of the possible economic consequences of specific union proposalsRather he flatlyequated unionization with plant closure I further findthat the Company by Calvin violated Section 8(a)(1) bythreatening to fire employees including Richard becauseof their union activities and that the Company by Alexander violated Section 8(a)(1) by threatening more onerous working conditions including two manning becauseof the employees union activity I also find that theCompany by Supervisors Alexander and Russell violated Section 8(a)(1) by engaging in surveillance of a unionmeeting I further find that the Company by Calvin unlawfully created the impression of company surveillanceof union activity by indicating to employee Dana that hehad a list of employees who attended the February 21union meetingand by Alexander also unlawfully created the impression of surveillance of union activity bytellingDana that he and Supervisor Russell watched tosee who attended the union meeting In its brief (pp 1619) the Company argues that threats and surveillance areunlawful only when the General Counsel demonstratesthat such conduct had an actual effect on the exercise ofemployee rightsThisisamisstatementof the lawThreats surveillance and the impression of surveillancelikeother alleged violations of Section8(a)(1) (e gpromises and grants of benefit) are unlawful becausethey have an inherent tendency to interfere with restrain and coerce employees in the exercise of their statutory rights SeeNLRB vGisselPacking Co395 U S575 618-619 (1969)NLRB v Exchange Parts Co375U S 405 409-410 (1964) I further find that the Company by Alexander violated Section 8(a)(1) by interrogating Dana and Joseph about their union activities and theunion activities of their fellow employees Alexander hadno legitimatereason to question the employees He didnot give them any assurance against reprisal Rather theinterrogation took place in the context of unlawfulthreatsand againsta background of known employerhostility to unionization In light of subsequent developments it isevident that the Company was seeking information anda basis for reprisalagainst theemployeesTherefore the interrogation was unlawfulThis leaves the discharges of Richard Roeder andGary Joseph Calvin Roeder did not testify concerningeither matter Thomas Eickholt who was shop foremanand Richards immediatesupervisor in 1987 testified thathe recommended to Calvin that Richard be dischargedRoy Alexander testified that he recommended to Calvinthat Joseph be discharged In each instance Calvin madethe actual decision In the absence of any testimony byCalvin the testimony of Eickholt and Alexander has limited evidentiary value NORTH DIXIE TRUCK & TRAILERWith regard to Richard Eickholt testifiedin sum asfollows In January 1987 the Company began a practicewhereby Eickholt prepared and gave a wntten appraisalto each of the employees under his supervision Pursuantto this practiceEickholt gave Richard an appraisaldated January 19 Thereafter Richards performance didnot improve On Friday February 20 Eickholt preparedawritten appraisal in which he expressed his opinionthatat this time Richard Roeder cannot be consideredan asset to the company and appropriate actions shouldbe takenThe appraisal was dated February 19 Eickholt did not show the appraisal to Richard Instead onthe evening of February 20 he told Calvin about the appraisalAs indicated on February 23 Calvin dischargedRichardThe January 19 appraisal which was presented in evidence contained spaces for entry of ratings in variousareas of performance e g attendance and quality ofwork ranging from poor to excellent Richard was ratedin seven listed areas as fair satisfactory or good He wasnot rated as either poor or excellent in any area The textof Richards appraisal was mildly critical of his performance Eickholt stated in sum that Richard was capable ofperforming almost all phases of the work but that he didnot achieve full performance in that he spent too manyhours on the job because he visited with other employeesand had an attitude problem (Richards attitude wasrated as fair)According to the appraisal the attitudeproblem stemmed from a family conflict and the fact thatRichard wanted a raise Eickholt commented thatDickmust improve on job results per man hours spent on ajob within time frame set by North Dixie ManagementThe time frame was not defined However the appraisalwas designated as an annual appraisal TheCompany did not give Richard any warning disciplinarynotice or action or admonition other than the appraisalitselfEickholt initially testified thatwe talked toRichardmany times but subsequently admitted that hefirst talked to Richard in January 1987 Eickholt hadbeen Richards supervisor since January or February1986Eickholt s version of the events leading to Richard stermination is incredibleRichard worked for the Company for a total of more than 4 years He quit twice andwas rehired twice and worked continuously for theCompany for nearly 2 years until his discharge TheCompany never gave him a written warning or otherdisciplinary action In the absence of a discriminatorymotive it is unlikely in these circumstances that Calvinwould summarily discharge his brother simply on thebasisof a supervisors appraisal of his performanceMoreover assuming that Richard was discharged for inadequate work performance his discharge would be inconsistent with the Company s usual procedure in suchcasesTestimony and the Company s records indicatethat such discharges would normally follow writtenwarning or other disciplinary actionThe Company srecords show that employee Terry Murphy who beganworking in early 1986 was discharged on July 10 1987for poor work (leaving trailerdirty)The records also indicate that Murphy was given numerous warnings and a2 day suspension on June 22 for such poor performance161Calvinwho was called only as a General Counsel witnesstestifiedthat he knew nothing about the suspensionHowever Eickholt testified that Calvin approvedthe suspension (Eickholt subsequently attempted to avoidresponsibility forMurphy s suspension by contradictinghis earlier testimony and asserting that he was a supervisor on June 22) The Company s records also show thatemployee Anthony Van Winter was hired on October 11986 and discharged on October 19 1987 On January20 or February 20 Eickholt gave Van Winter a ntten appraisal that indicated his work was satisfatory but hewas hesitant in making decisions Thereafter accordingto the Company s records Van Winter s work and attitude deterioratedNevertheless unlike Richard he waskept on the job Van Winter was given a written warning for absenteeism on July 9 and another warning onSeptember 20 Calvin testified that he did not know whyEickholt did not give Richard any warning or disciplenary suspensionI do not credit Eickholt Calvin made clear to Danathe real reason for Richards discharge I find in light ofCalvin s statements the timing of the discharge the pretextural reason given by the Company for the dischargethe demonstrated lack of credibility of Eickholt andCalvin and the absence of any testimony by Calvin concerning the discharge that Calvin fired Richard becauseof his union activity and for no other reason I find thatthe alleged February 19 appraisal was probably preparedon the morning of February 23 as a pretext for the discharge after Calvin learned that his brother attended theunion meeting Therefore the Company violated Section8(a)(1)and(3)of the Act by discharging RichardRoederGary Joseph worked for the Company as a truckdriverHe was employed by the Company from 1976 to1979 quit was rehired in 1982 and worked continuouslyfor the Company until his discharge on March 2 TheCompany prior to February 26 never gave Joseph areprimand or other disciplinary action In November1986 Chief Dispatcher Alexander asked Joseph to take atwo man runThey argued Joseph agreed to take therun but said that from then on he wanted another truckspecifically another truck that was not suitable for twoman runs Alexander switched Joseph to another rungave him an old truck and thereafter until March 1Joseph was never assigned a second driverDuring the week following the union organizationalmeeting Joseph was running a tanker truck On TuesdayorWednesday he found the inside of his cab coveredwith greaseHe cleaned the cab and proceeded on hisrun Each day Joseph called the dispatch office to get hisassignmentAlexander did not object to this procedureHowever on Friday when Joseph picked up his paycheck the check was accompanied by a wntten warningnotice to Joseph dated February 26 admonishing him forneedless late night or early morning calls to dispatcherfor reasons that do not require his or her notificationJoseph protested to Alexander but Alexander offered noexplanation and he did not testify about the matterAs indicated Joseph did not attend the February 28safetymeeting Joseph testified in sum concerning the 162DECISIONSOF THE NATIONAL LABORRELATIONS BOARDevents of March 1 and 2 as follows On Sunday eveningMarch 1 AlexandercalledJoseph toassign him a runAlexander said that Joseph had to take a new driverwith him Joseph answered that he would not twomanAlexander insisted that Joseph had to take the runand said that he would get back to Joseph About 15minutes laterAlexander called again saying that Calvinsaid he had to take the run or be terminated Joseph answered that he was not quitting and that Calvin coulddo whatever he wanted Joseph next called Union BusinesAgent Rhinock who advised him to take the runAbout 30 minutes after his second conversation with Alexander Joseph called Alexander and said he would takethe run Alexander answered that the run was coveredand Joseph should bung in his truck on Monday WhenJoseph came in the next day he was summoned to theofficewhere supervisors Alexander and Russell told himthat he had voluntarily quit Joseph denied that he quitand refused to sign a resignation formChief Dispatcher Alexander testified that Joseph wasdischarged on March 1 for refusing a dispatch Alexander testified that on the evening of March 1 he calleddrivers to assign runs proceeding in order of seniorityhe first called Don Armer and assigned him a trainingrunwhichArmer acceptedAlexander next calledJoseph to assign him a training run although Joseph wasfifth in seniorityamong theCompany s 16 to 18 driversAccording to Alexander no driver with higher senioritywas available for a training run As found Armer initiated the union campaign and Calvin in his conversationwith Dana explained that he was hurt by the presenceof Armer and Joseph at the union meeting Alexandertestified that Joseph answered that he would not go because he was not going to put his life in someone else shandsAlexander said he was not doing that and thatJoseph previously went on training runs He asked ifJoseph was sure he would not make the run and Josephsaid he was According to Alexander he said if Josephdid not go he was terminating himselfwhereuponJoseph answered that he was not going to quit Howeverin his investigatory affidavitAlexander did not indicateany other driver and that the supervisors would alwaysconfer with Calvin beforeterminatingan employee Onbeing confronted with his affidavitAlexander testifiedthat he was not sure what he said in this first conversationAlexander testified that he next called Calvin whoagreed that Joseph should be terminatedAlexanderagain called Joseph who again declined the run Alexander admitted in his testimony that he could have assignedJoseph a single run Instead of offering Joseph an alternative run he proceeded down his list until he completed all assignmentsNo other driver refused a run Alexander testified that some 60 to 75 minutes after hissecond conversation Joseph called and said he changedhismind Alexander answered that Joseph was too lateand that the dispatch was completed Alexander testifiedthat he could not recall whether he knew at the timethat Joseph was involved with the Union In view of Alexander s surveillanceof theunion meeting his assertionis incredibleJoseph testified that when he previously ran trainingruns he was put on half pay Alexander testified that ontraining runs the trainer gets full pay If this was truethen the Company could have produced payroll recordsto substantiateAlexander s testimonyHowever theCompany did not do so Alexander s testimony is uncorroboratedBetween Joseph and Alexander I creditJosepnAs indicated I have problems with Alexander scredibility I have no comparable problems with Joseph stestimony I credit his testimony concerning the eventsof March 1 After Joseph attended the union organizationalmeeting the Company proceeded to harass himgiving him an unwarranted disciplinary warningOnMarch 1 the Company assigned training runs to Armerand Joseph in reprisal for their union activityWhenJoseph refused to accept the run Calvin used his refusalas a pretext to fire him Because the assignment itself wasdiscriminatory it follows that the discharge was also unlawfulEven if the assignment were not discriminatorythe Company would not absent a discriminatory motivehave discharged Joseph for refusing to take the run Instead the Company would have assigned Joseph to asingle run (in accordance with their standing arrangement) or simply denied him a run that day in accordance with company policy as stated at the February 28safetymeeting I find that the Company dischargedJoseph because of his union activity and for no otherreason and thereby violated Section 8(a)(1) and (3) ofthe Act Regarding both Richard and Joseph the GetteralCounsel presented a prima facie case that the Company discharged them because of their union activity andthe Company failed to meet its burden of establishingthat it would have discharged them in the absence ofsuch activity 4CONCLUSIONS OF LAW1Respondents are employers engaged in commercewithin the meaning of Section 2(6) and (7) of the Act2The Union is a labor organization within the meaning of Section 2(5) of the Act3By interfering with restraining and coercing its employees in the exercise of the rights guaranteed in Section 7 of the Act the Company has engaged in and isengaging in unfair labor practices within the meaning ofSection 8(a)(1) of the Act4 By discriminating in regard to the tenure of employment of Richard Roeder and Gary Joseph thereby discouraging membership in the Union the Company hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(3) of the Act4 Following their terminations Richard and Joseph each applied for unemployment compensationThe CompanycontestedbothclaimsBothinitially and on reviewthe OhioDepartmentof Unemployment Compensahon sustained Richards claim and denied thatof Joseph The departmentconcludedthat Richard was dischargedwithout just cause and thatJoseph was discharged for just cause because he refused a reasonable assignment from his Employer Both determinations were substantiallybased on an overall appraisalof theevidence rather than on any findingor findings concerning disputed operative factsAs the department didnot in either proceeding considerwhetherthe employeeswere discharged because of their unionactivitythe determinationshaveminimalevidentiary value in the present case However I haveconsidered bothdeterminations in making this decision NORTH DIXIE TRUCK & TRAILER1635The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section 2(6) and(7) of the ActTHE REMEDYHaving found that the Company has committed violations of Section 8(a)(1) and (3) of the Act I shall recommend that it be required to cease and desist therefromand take certain affirmative action designed to effectuatethe policies of the ActHaving found that the Company discriminatorily terminated Richard Roeder and Gary Joseph it will be recommended that the Company be ordered to offer each ofthem immediate and full reinstatement to his former jobor if it no longer exists to a substantially equivalent positionwithout prejudice to his seniority or other rightsand privileges previously enjoyed and make him wholefor any loss of earnings and benefits that he may havesuffered from the time of his discharge to the date of theCompany s offer or reinstatement I shall also recommend that the Company be ordered to expunge from itsrecords any reference to the unlawful discharges ofRoeder and Joseph to give written notice of such expunction to each of them and to inform each of themthat its unlawful conduct will not be used as a basis forfuturepersonnelactionsagainst themSeeSterlingSugars261 NLRB 472 (1982) Backpay shall be computed in accordance with the formula approved in F WWoolworth Co90 NLRB 289 (1950) with interest ascomputed inNew Horizons for the Retarded283 NLRB1173 (1987) 5 It will also be recommended that the Company be required to preserve and make available to theBoard or its agents on request payroll and othe recordsto facilitate the computation of backpay dueOn these findings of fact and conclusions of law andon the entire record I issue the following recommendedeORDERThe Respondents North Dixie Truck & Trailer Cal sTruckingInc andRoeder Cartage Company Inc theirofficersagentssuccessors and assigns shall1Cease and desist from(a)Discouragingmembership in Teamsters LocalUnion No 908 a/w International Brotherhood of TeamstersChauffeursWarehousemen and Helpers of AmericaAFL-CIO or any other labor organization by discriminatonlyterminatingemployees or in any othermanner discriminatingagainst them with regard to theirhire or tenure of employment or any term or conditionof employment(b)Threatening to discharge employees because oftheir union activity5UnderNew Horizonsinterest on and after January 1 1987 is computed at the short term Federal rate for the underpayment of taxes as setout in the 1986 amendment to 26 U S C § 66216 If no exceptions are filed as provided by Sec 102 46 of the Board sRules and Regulations the findings conclusions and recommendedOrder shall as provided in Sec 102 48 of the Rules be adopted by theBoard and all objections to them shall be deemed waived for all purposes(c)Threatening employees with plant closuremoreonerous working conditions or other reprisal because oftheir union activity(d) Interrogating employees about their union attitudeor activities or those of their fellow employees(e) Engaging in surveillance of union activities(f)Creating the impression of surveillance of unionmeetings or other union activity by telling employeesthat the Company engaged in such surveillance or by indicating that the Company knows who attended unionmeetings(g) In any like or related manner interfering with restrainingor coercing employees in the exercise of therights guaranteed them by Section 7 of the Act2Take the following affirmative action necessary toeffectuate the policies of the Act(a)Offer Richard Roeder and Gary Joseph immediateand full reinstatement to their former jobs or if thosejobs no longer exist to substantially equivalent positionswithout prejudice to their seniority or any other rightsor privileges previously enjoyed and make them wholefor any loss of earnings and other benefits suffered as aresult of the discrimination against them in the mannerset forth in the remedy section of the decision(b)Remove from their files any reference to the discharges of Richard Roeder and Gary Joseph and notifyeach of them in writing that this has been done and thatevidence of the unlawful discharges will not be used as abasis for future personnel actions against them(c)Preserve and on request make available to theBoard or its agents for examination and copying all payroll records social security payment records timecardspersonnel records and reports and all other records necessary to analyze the amount of backpay due under theterms of this Order(d) Post at their Lima Ohio office and place of business copies of the attached notice markedAppendix 7Copies of the notice on forms provided by the RegionalDirector for Region 8 after being signed by the Respondent s authorized representative shall be posted bythe Respondent immediately upon receipt and maintainedfor 60 consecutive days in conspicuous places includingallplaceswhere notices to employees are customarilypostedReasonable steps shall be taken by the Respondent to ensure that the notices are not altered defaced orcovered by any othermaterial(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Respondent has taken to complyIf this Order is enforced by a judgment of a United States court ofappeals the words in the notice reading Posted by Order of the NationalLaborRelationsBoard shall read Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the nationalLaborRelations Board 164DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe NationalLaborRelations Board has found that weviolated the National Labor Relations Act and has ordered us to post and abide by this noticeWE WILL NOTdiscourage membership in TeamstersLocal Union No 908 a/w International Brotherhood ofTeamstersChauffeursWarehousemen and Helpers ofAmericaAFL-CIO orany other labor organization bydiscriminatorily terminating employees or in any othermanner discriminating against them with regard to theirhire or tenure of employment or any term or conditionof employmentWE WILL NOTthreaten to discharge employees because of their union activityWE WILL NOTthreaten employees with plant closuremore onerous working conditions or other reprisal because of their union activityWE WILL NOTinterrogate employees about their unionattitude or activities or those of their fellow employeesWE WILL NOTengage in surveillance of union activitiesWE WILL NOTcreate the impression of surveillance ofunion meetings or other unionactivityby telling employees that we engaged in such surveillance or by indicatingthat we know who attended union meetingsWE WILLNOT in any like or related manner interferewith restrain or coerce you in the exercise of the rightsguaranteedyou by Section 7 of the ActWE WILL offerRichard Roeder andGaryJoseph immediate and full reinstatement to their formerjobs or ifthose jobs no longer exist to substantially equivalent positionswithout prejudice to their seniority or any otherrights or privileges previously enjoyed and WE WILLmake them whole for any loss of earnings and other benefits resulting from their discharge less any net interimearnings plus interestWE WILL removefrom our files any reference to thedischarges of Richard Roeder andGaryJoseph andnotify them in writing that this has been done and thatevidence of the unlawful discharges will not be used as abasis for future personnel actions against themNORTH DIXIE TRUCK&TRAILER CAL STRUCKING INC AND ROEDER CARTAGECOMPANY INC